Opinion by
Keefe, J.
In accordance with stipulation and following the cited cases, the records of which were incorporated'herein, the following allowances were made by the court to compensate for foreign substance on the outside of certain cheese: (1) 2)4 percent of the net weight for cheese similar in all material respects to Provolone cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706); (2) 1 ounce per loaf for tare of foil or paper covering, or both, for the Gorgonzola cheese similar in all material respects to that passed *191upon Switzerland cheese similar in all material respects to that the subject of Abstract 42146, Mattia Locatelli v. United States (T. D. 48284), and id. (T. D. 49302). The protest was sustained to this extent.